Title: Ralph Izard to the American Commissioners, 10 October 1778: résumé
From: Izard, Ralph
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, October 10, 1778: Mr. Sartine’s letter to you of the 7th, in which I am referred to the courts to recover my baggage, has just reached me. I disagree, since my claim is founded on an article of the treaty guaranteeing the return of American goods without delay and on demand. I am the more surprised as the minister, well aware that my name was not on the bill of lading, promised a few days ago that my goods would be restored. I don’t know what proofs are necessary; my name appears in many of the books and on a great number of papers. This should be sufficient proof, without the trouble and expense of a lawsuit. If necessary, I can procure the testimony of the merchant who shipped my baggage, the merchant in Leghorn and the abbé Niccoli. I fear the goods will be sold and urge you to speak to the minister about the matter when you go to Versailles tomorrow.>